As Filed with the Securities and Exchange Commission on July 9, 2012 Registration Nos.002-86931 811-03907 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. || Post-Effective Amendment No. 35 |X| and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 36 |X| (Check appropriate box or boxes) THE EMPIRE BUILDER TAX FREE BOND FUND (Exact name of Registrant as specified in charter) 546 Fifth Avenue, 7th Floor New York, New York 10036 (Address of Principal Executive Offices with Zip Code) Registrant's Telephone Number, including Area Code: (212) 953-7800 Frank L. Newbauer, Esq. 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) with a copy to: John M. Loder, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.35 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.34 filedJune 27, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.35 to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, in the State of New York, on the 9thday ofJuly, 2012. THE EMPIRE BUILDER TAX FREE BOND FUND By: /s/ Seth M. Glickenhaus Seth M. Glickenhaus, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 35 to the registration statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Seth M. Glickenhaus Trustee and President July 9, 2012 Seth M. Glickenhaus (Principal Executive Officer) /s/ Mark J. Seger Treasurer Mark J. Seger (Principal Financial July 9, 2012 and Accounting Officer) * Trustee July 9, 2012 Edward Falkenberg * Trustee July 9, 2012 Edward A. Kuczmarski * Trustee July 9, 2012 Caroline E. Newell * Trustee July 9, 2012 John P. Steines, Jr. By: /s/ Michael J. Lynch *Michael J. Lynch Pursuant to Power of Attorney filed in Post-Effective Amendment No. 27 to the registration statement on June 28, 2006. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
